Citation Nr: 0628622	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  05-04 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral flatfoot 
deformity with mild Achilles tendonitis.

2.  Entitlement to service connection for a left ankle 
disorder.


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel




INTRODUCTION

The appellant had active service from July 1976 to June 1983 
and from February 2003 to January 2004, including service in 
Kuwait.

These claims come before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied the appellant's service 
connection claims for bilateral flat foot deformity with mild 
Achilles tendonitis and left ankle disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

Service medical records reflect that the appellant was 
treated repeatedly for pes planus while in service, and that 
he was also treated for a sprained ankle and ankle pain on 
more than one occasion.  During an examination three months 
after the appellant's return to active service in February 
2003, the appellant reported that he had no foot trouble, no 
impaired use of his feet, and no swollen joints.  Upon 
examination, no irregularities with his feet were noted.  In 
November 2003, however, he was again diagnosed with pes 
planus and by December 2003 he was complaining that he was 
unable to stand for more than 30 minutes without feeling 
extreme pain.  In September 2004, a VA medical examiner 
opined, after review of the appellant's claims file, 
including his service medical records, that there was 
evidence that the appellant's flat feet were congenital.  
This same examiner found that the appellant had severe 
bilateral pes planus.  

Unfortunately, there are no medical opinions in the record 
evaluating whether the appellant underwent a permanent 
increase in service of the severity of the underlying 
pathology of his condition, whether his current complaints 
are a temporary exacerbation or intermittent flare-up of his 
associated symptoms due to the increased physical demands and 
activity generally experienced in service, or whether the 
appellant's apparent increase in disability is the result of 
the natural progress of his disease.  See 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306; Hunt v. Derwinski, 1 Vet. App. 292 (1991).  
This case must therefore be remanded so that an appropriate 
medical opinion may be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC or the RO should issue a 
letter to the appellant providing him with 
the notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claims, to 
include notice that the appellant should 
submit any pertinent evidence in his 
possession and which includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The appellant should be specifically 
requested to submit a copy of any evidence 
of medical treatment for the claimed 
disabilities from his time in-service to 
the present time.

2. The AMC or RO should take appropriate 
steps to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.  Copies of all relevant VA 
medical records, if any, should be 
obtained.

3. If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to provide 
a copy of the outstanding evidence.

4. The AMC or the RO should schedule the 
appellant for a VA examination in order to 
determine the presence, severity and 
etiology of bilateral flatfoot deformity 
with Achilles tendonitis and/or a left 
ankle disorder, to include whether the 
appellant underwent a permanent increase 
in service of the severity of the 
underlying pathology of his flatfoot 
disorder, whether his current complaints 
are a temporary exacerbation or 
intermittent flare-up of his associated 
flatfoot symptoms due to the increased 
physical demands and activity generally 
experienced in service, whether the 
appellant's apparent increase in flatfoot 
disability is the result of the natural 
progress of his disease, and/or whether a 
left ankle disorder is present and, if 
present, any relationship to service.  The 
rationale for all opinions expressed 
should also be provided.  The claims file 
should be provided to the examiner for use 
in the study of the veteran's case.

5. After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current claims on a de 
novo basis without reference to prior 
adjudications.  If the claims remain 
denied, the appellant should be provided 
an appropriate supplemental statement of 
the case and be afforded the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

